NUMBER 13-20-00207-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

MELISA ANN ZAMORA,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 105th District Court
                         of Nueces County, Texas.


                       MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
         Memorandum Opinion by Chief Justice Contreras

      Counsel for appellant filed a motion to dismiss this appeal. Appellant signed both

the motion. We find the motion meets the requirement of Texas Rule of Appellate

Procedure 42.2(a) that appellant and attorney must sign a written motion to dismiss the

appeal. See TEX. R. APP. P. 42.2(a). Without passing on the merits of the case, we

GRANT the motion to dismiss and DISMISS the appeal.
      Having dismissed the appeal at appellant's request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.


                                                             DORI CONTRERAS
                                                             Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of December, 2020.




                                            2